Citation Nr: 1219678	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  04-22 064	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic lumbosacral strain with radiculopathy. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic cervical strain with numbness and weakness of the arms. 

4.  Whether a timely notice of disagreement was received regarding an August 2001 rating decision addressing entitlement to service connection for chronic lumbosacral strain with radiculopathy, numbness and weakness of the legs, numbness and weakness of the arms, a heart disability, chronic cervical strain, sinus problems, tail bone disability, right shoulder disability, and a duodenal ulcer, and addressing entitlement to nonservice-connected pension, including extraschedular entitlement to pension under the provisions of 38 C.F.R. § 3.321(b)(2). 

5.  Entitlement to service connection for residuals of a head injury to include memory loss.  

6.  Entitlement to service connection for polio syndrome secondary to a head injury.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2001, November 2002, June 2004, and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2009, the Veteran appeared at a hearing before a Veterans Law Judge, who is no longer with the Board.  A transcript of the hearing is the record.  

In September 2009, the Board remanded the case for additional development.     

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the record.  





FINDING OF FACT

According to the Social Security Administration, the Veteran died in April 2012, before a decision by the Board was promulgated on the appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder, for chronic lumbosacral strain with radiculopathy, and for chronic cervical strain with numbness and weakness of the arms; whether a timely notice of disagreement was received regarding an August 2001 rating decision addressing entitlement to service connection for chronic lumbosacral strain with radiculopathy, numbness and weakness of the legs, numbness and weakness of the arms, a heart disability, chronic cervical strain, sinus problems, tail bone disability, right shoulder disability, and a duodenal ulcer, and addressing entitlement to nonservice-connected pension, including extraschedular entitlement to pension under the provisions of 38 C.F.R. § 3.321(b)(2); and entitlement to service connection for residuals of a head injury to include memory loss and for polio syndrome, secondary to a head injury.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the records of the Social Security Administration, a Federal agency, the Veteran died in April 2012, before the Board promulgated a decision on the appeal.



In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g). 

As there is no evidence to the contrary, the Board accepts the finding by the Social Security Administration as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a decision on the appeal of the following claims: 

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder, for chronic lumbosacral strain with radiculopathy, and for chronic cervical strain with numbness and weakness of the arms; whether a timely notice of disagreement was received regarding an August 2001 rating decision addressing entitlement to service connection for chronic lumbosacral strain with radiculopathy, numbness and weakness of the legs, numbness and weakness of the arms, a heart disability, chronic cervical strain, sinus problems, tail bone disability, right shoulder disability, and a duodenal ulcer, and addressing entitlement to nonservice-connected pension, including extraschedular entitlement to pension under the provisions of 38 C.F.R. § 3.321(b)(2); and entitlement to service connection for residuals of a head injury to include memory loss and for polio syndrome secondary to a head injury.  

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive the Veteran's death, and the appeal of the claims must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the veteran's death.  



See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal of the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder is dismissed.  

The appeal of the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic lumbosacral strain with radiculopathy is dismissed. 

The appeal of the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic cervical strain with numbness and weakness of the arms is dismissed. 

	(The Order continues on the next page.).





The appeal of the claim of whether a timely notice of disagreement was received regarding an August 2001 rating decision addressing entitlement to service connection for chronic lumbosacral strain with radiculopathy, numbness and weakness of the legs, numbness and weakness of the arms, a heart disability, chronic cervical strain, sinus problems, tail bone disability, right shoulder disability, and a duodenal ulcer, and addressing entitlement to nonservice-connected pension, including extraschedular entitlement to pension under the provisions of 38 C.F.R. § 3.321(b)(2), is dismissed. 

The appeal of the claim of entitlement to service connection for residuals of a head injury to include memory loss is dismissed.  

The appeal of the claim of entitlement to service connection for polio syndrome, secondary to a head injury, is dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



